



Exhibit 10.1


General Release Agreement
YOU ARE ADVISED TO CONSULT AN ATTORNEY ABOUT THIS AGREEMENT
This General Release Agreement (this “Agreement”) sets forth the agreement
between you and Levi Strauss & Co. (“LS&Co.” or the “Company”) regarding
Separation Pay and benefits and your release of claims in connection with the
cessation of your employment with LS&Co.
You and LS&Co. agree:
1.
Separation Date: Your employment with LS&Co. will terminate on February 16, 2020
(your “Separation Date”). Whether or not you accept this Agreement, you will be
paid (or you have been paid) all wages, including accrued and unused vacation,
due to you as of your Separation Date. By executing this Agreement, you
acknowledge that you have received all wages and benefits due to you as of the
Separation Date.



2.
Separation Pay. In consideration of your acceptance of this Agreement, you will
receive $1,248,000.00 (one-million two-hundred and forty-eight thousand dollars
and zero cents), representing 78 weeks of base pay, in Separation Pay. This pay
will be subject to withholding and deductions for all taxes required by law and
those deductions you have already authorized in writing, will be treated as
supplemental wages, and will be paid out in biweekly increments during normal
payroll periods of the Company.



3.
Group Health Benefits. Except for COBRA continuation, your group health benefits
end as of February 29, 2020. Whether or not you sign this Agreement, you may be
eligible to continue receiving group health benefits pursuant to the federal
COBRA law. The details of the COBRA continuation benefit are provided with your
exit package.



Provided you sign and do not timely revoke this Agreement, if you are eligible
for and properly elect continued group medical coverage through COBRA, then
LS&Co. will subsidize the cost of medical coverage under COBRA for up to 78
weeks following your February 16, 2020 Separation Date (the “Separation
Period”). The subsidy will reduce the COBRA coverage cost so that you will pay
an amount equivalent to the contribution required for active employees, plus a
2% administrative fee. When the Separation Period ends, you must pay the full
cost of medical coverage plus a 2% administrative fee to continue coverage for
the remaining COBRA period. The subsidy also will cease when you accept other
employment and become eligible for group medical benefits through another
employer, whether or not you elect to participate in such plan. There is no
COBRA subsidy for dental or vision benefits.
4.
Additional Benefits Coverage.

a.
Life Insurance. During the Separation Period, LS&Co. will provide you with free
basic life insurance with a death benefit equal to your base salary as of the
Separation Date.

b.
Equity Awards. If you have (i) been granted a Stock Appreciation Right or
Restricted Stock Unit award from the Company, (ii) such Stock Appreciation Right
or Restricted Stock Unit award is subject to time-based vesting, and (iii) your
Separation Date is at least twelve (12) months after the date of grant of such
Stock Appreciation Right or Restricted Stock Unit award, the Stock Appreciation
Right or Restricted Stock Unit award will continue to vest for the duration of
the Separation Period.

c.
Prorated Annual Bonus. You will be entitled to a prorated annual bonus for
fiscal year 2020 based on actual Company financial results and 100% of your
individual component. Such bonus will be paid in the first quarter of fiscal
year 2021 at the time annual bonuses are paid to continuing employees.

d.
One-Year Ayco Benefits Continuation. For a period of one-year following your
Separation Date, you will continue to be eligible for Ayco Financial Services
benefits.

e.
Executive Physical Exam Continuation. For a period of one-year following your
Separation Date, you will continue to be eligible to receive executive physical
exam benefits. Spousal benefits shall not be included in this continued benefit.

f.
E&Y Tax Assistance Continuation. For tax years 2020 and 2021, you will continue
to be eligible for personal tax assistance from Ernst & Young, in the same
manner as when you were employed by LS&Co.



5.
General Release and Waiver of Claims

a.
In consideration of the separation pay and benefits (collectively referred to as
“Separation Benefits”) to be provided pursuant to this Agreement, you release
and forever discharge LS&Co., its subsidiaries and affiliates, and each of their
parent organizations, predecessors, successors and assigns, and all of its and
their past and present officers,






--------------------------------------------------------------------------------





directors, employees, agents, attorneys, associates, insurers and employee
benefit plans (collectively, the “Company Releasees”) from any and all claims,
demands, liabilities, damages or causes of action arising out of facts or
occurrences before the date you sign this Agreement, whether known or unknown to
you, including claims arising out of your employment with the Company or any of
its wholly-owned U.S. subsidiaries and your separation from employment
(collectively, the “Claims”).


b.
You understand that by releasing the Company Releasees from each and every
Claim, you are giving up rights to bring all Claims against any Company Releasee
based on any action, decision or event occurring before the date this Agreement
is signed. This release covers all Claims against the Company Releasees,
including but not limited to those arising under tort, contract and local, state
or federal statute, including, but not limited to (as amended), Title VII of the
Civil Rights Act of 1964; the Age Discrimination in Employment Act of 1967; the
Equal Pay Act; section 1981 of the Civil Rights of 1864; the Employee Retirement
Income Security Act; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the American’s with Disabilities Act; the Worker Adjustment and
Retraining Notification Act; whistleblower protection statutes; and any other
federal, state, tribal or local law, statute, regulation or ordinance concerning
employment, including termination of employment, including, but not limited to,
laws prohibiting discrimination based on race, creed, color, religion, national
origin, sex, marital status, sexual orientation, age, disability, HIV/AIDS
status, genetic information, military service, or veteran status, or any other
protected classification; and claims for monetary damages, attorney’s fees,
litigation costs or other monetary relief.



c.
You understand that notwithstanding the above, nothing in this Agreement is
intended to unlawfully release or waive any of your rights under any laws or to
prevent, impede, or interfere with your ability right to: (i) provide truthful
testimony if under subpoena to do so, (ii) file a charge with any state or
federal agency or participate or cooperate in an agency investigation (except
that you acknowledge that you cannot recover money in connection with any such
charge or investigation), (iii) challenge the validity of this release, or
(iv) pursue any rights or claims that may arise after the date this Agreement is
signed.



Further excluded from this release are any claims you may have for:
a)
unemployment benefits under applicable law;

b)
workers’ compensation insurance benefits;

c)
continued participation in certain of the Company’s group health benefit plans
pursuant to COBRA, if applicable, and/or any applicable state law counterpart to
COBRA;

d)
any benefit entitlements vested as of your Separation Date, pursuant to written
terms of any applicable employee benefit plan sponsored by the Company; and

e)
any claims that are not waivable as a matter of applicable law.



Section 1542 Waiver - You understand and agree that this release covers not only
claims presently known to you, but also all unknown or unanticipated claims,
rights, demands, actions, obligations, liabilities, and causes of action of
every kind and character that would otherwise come within the scope of the
released claims. You understand that you may hereafter discover facts different
from what you now believe to be true, which if known, could have materially
affected this Agreement, but you nevertheless waive any claims or rights based
on different or additional facts. You knowingly and voluntarily waive any and
all rights or benefits under the terms of Section 1542 of the Civil Code of the
State of California (or any law of similar effect in any jurisdiction other than
California), which provides:
"A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party."


6.
Confidential Information. You hereby acknowledge that you are bound by all
confidentiality agreements that you entered into with the Company and/or any and
all of the Company Releasees (which agreements are incorporated into this
Agreement by this reference); that as a result of your employment you have had
access to the Confidential Information (as defined in such agreement(s)); that
you will hold all such Confidential Information in strictest confidence; and
that you may not make any use of such Confidential Information on behalf of
yourself or any third party. By signing this Agreement, you further confirm that
you have delivered to the Company all documents and data of any nature
containing or pertaining to such Confidential Information and that you have not
taken with you any such documents or data or any reproduction.



7.
Non-Solicitation. For 12 months immediately following your Separation Date, you
will not directly or indirectly solicit or induce any employee of the Company or
any Company Releasee to leave employment with that entity or person. The






--------------------------------------------------------------------------------





Company has advised you, and hereby advises you, that, subject to any durational
or other limitations imposed by law in a particular jurisdiction, the Company
will enforce this section to the fullest extent legally permissible.


8.
Non-Disparagement. You promise that you will not at any time make or publish any
statements or comments that injure the reputation or goodwill of any Company
Releasee. LS&Co. agrees that no current members of the Board of Directors,
Executive Committee and/or Global Leadership Team will at any time make or
publish any statements or comments that injure your reputation.



9.
Employment with Competitor. The amounts payable and other benefits provided to
you under this Agreement will immediately cease in the event that you accept
employment with a Competitor of the Company (as such Competitors are defined in
Exhibit “A” to this Agreement, which is attached and incorporated by reference),
or if you breach any of your material obligations under this Agreement,
including without limitation your obligations regarding Confidentiality,
Non-Solicitation and Non-Disparagement, as set for the above in paragraphs 6-8
of this Agreement.



10.
Re-Employment. If you are re-employed by LS&Co. before you receive all of your
Separation Payments, the remaining payments will cease as of your re-employment
or return date. In addition, LS&Co. will upon your rehire or return, discontinue
the COBRA subsidy described as well as any Life Insurance coverage provided.



11.
Non-Admission of Liability. This Agreement is not an admission by the Company or
any other Company Releasee that the Company or any other Company Releasee has
acted wrongfully with respect to you or any other person. The Company and other
Company Releasees specifically deny any liability for wrongful acts against you
or any other person.



12.
Return of Employer Property. You affirm that you have returned to LS&Co. all
documents, notes, reports, plans, keys, computers, office equipment, security
cards and/or identification cards, charge cards, customer lists, computer or
other files, employee directories, product information and other documents,
copies of documents and property which were created, developed, generated or
received by you during your employment or which are Company property, whether or
not such items are confidential to LS&Co., unless the return of a particular
item has been expressly excepted by the Company in writing.



13.
Further Cooperation. You agree to cooperate with LS&Co. in connection with any
pending or future investigation or litigation in which LS&Co. or other Company
Releasees believe you are an individual with relevant knowledge, subject to and
without waiving your rights specified in Section 5(C) above.



14.
Confidentiality of Agreement. You agree to keep confidential this Agreement and
will not reveal its contents to anyone except your attorney, your spouse/partner
or your accountant, or as required by law or legal process.



15.
Consideration and Revocation Periods. You agree that you have been provided a
period of greater than 21 calendar days to consider whether to accept this
Agreement. This Agreement must be signed no earlier than your separation Date on
February 16, 2020 and no later than February 23, 2020.



Please send your signed Agreement to:
Seth Jaffe
Executive Vice President & General Counsel
Levi Strauss & Co.
1155 Battery Street
San Francisco, California 94111
Alternatively, you may send your signed Agreement to Mr. Jaffe by electronic
mail at his LS&Co. email address: sjaffe@levi.com.
If you have not signed and returned this Agreement within this time period, the
offer of this Agreement will expire. In addition, you have 7 calendar days after
you sign this Agreement to revoke it, which you may do by delivering a written
notification of revocation to Mr. Jaffe at the address or email address shown
above. If you revoke within 7 days, you will receive no benefits under this
Agreement.
16.
Effect of Failure to Sign or of Revocation. You acknowledge that if (i) you do
not sign this Agreement; or (ii) you do sign the Agreement but thereafter timely
revoke, you will still be terminated as of your Separation Date and you will not
be eligible to receive any Separation Benefits.






--------------------------------------------------------------------------------







17.
Counterparts/Photocopies/PDFs. This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the efficacy of a signed
original. Photographic copies (including PDFs) of such signed counterparts may
be used in lieu of the originals for any purpose.



18.
Additional Understandings and Acknowledgements. You further acknowledge and
agree:

A.You are advised to consult with an attorney of your own choosing before
deciding whether to execute this Agreement;
B.You have entered into this Separation Agreement knowingly and voluntarily,
having given the matter full and careful consideration;
C.The Separation Benefits provided to you under this Separation Agreement are in
addition to those you are entitled to receive apart from this Agreement;
D.As of your Separation Date, you have received all pay to which you are
entitled, including overtime if any, as well as all accrued PTO/vacation time.
E.You have not relied upon any prior or contemporaneous promises or
representations in choosing to execute this Agreement, but have relied solely
upon the promises and representations expressed.
19.
Severability. The provisions of this Agreement are severable, and if any
provision is found to be unenforceable, the other provisions will remain fully
valid and enforceable.



20.
Governing Law. This Agreement will be construed under federal law and, where
applicable, the laws of the State of California without reference to its
conflicts of choice of law rules.



21.
Entire Agreement. This Agreement is an integrated document and supersedes any
prior or contemporaneous agreement, understanding or representation concerning
its subject matter. In particular, you acknowledge and agree that any prior
offer of participation in the Levi Strauss & Co. Separation Plan for the
Worldwide Leadership Team (effective March 1, 2017) (the “Plan”) has been
withdrawn and that, in consideration of your acceptance of this Agreement, you
are not eligible to receive any separation pay or benefits under the Plan.



PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS. I AM ENTERING INTO THIS AGREEMENT VOLUNTARILY, HAVING BEEN
ADVISED OF MY RIGHT TO CONSULT AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. I AM
NOT RELYING ON ANY REPRESENTATION OR UNDERSTANDING NOT STATED IN THIS AGREEMENT.
You may NOT sign or return this Agreement prior to your Separation date.


AGREED:
 
 
 
Dated: February 20, 2020.
 
 
ROY BAGATTINI
 
 
 
/s/ Roy Bagattini
 
 
 
 
AGREED:
 
 
 
Dated: February 4, 2020.
 
 
LEVI STRAUSS & CO.
 
 
By:
/s/ Chip Bergh
 
 
 
Chip Bergh
President and CEO










--------------------------------------------------------------------------------





EXHIBIT A


(List of Competitors as of Effective Date of Agreement)


•
VF Corporation

•
Gap, Inc.

•
Ralph Lauren Corporation

•
PVH Corp.

•
American Eagle Outfitters

•
Kontoor Brands, Inc.










